DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Henke teaches a core layer of a styrenic block copolymer or SIS and polystyrene blend rather than an olefin-based elastomer with a content in the elastomer layer of 80-100 wt%, it is noted that a SIS and polystyrene blend is merely one embodiment disclosed by Henke. Henke positively recites additional embodiments for the composition of the core layer, including olefin-based elastomers such as ethylene copolymers and ethylene/propylene copolymer elastomers, as disclosed in paragraph [0034], lines 6-9. Since these elastomers are not 
Henke further discloses in paragraph [0033] that the core layer can comprise block copolymers such as those described in U.S. Patent No. 3,265,765 to Holden et al., which is made herein of record but not relied upon for any rejection. Holden discloses the use of olefin-based elastomers in the formation of the block copolymers, as described, for example, in column 4, lines 15-31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14, 16-18, 20, 22, and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henke et al. (2014/0041786).
With respect to claim 1, Henke discloses a stretchable laminate, as shown in figure 1, comprising an elastomer layer 3 and a resin layer 2 arranged on at least one 
In the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the stretchable laminate of Henke with a ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate of 0.14 (N/30 mm · gsm) or more, to achieve the predictable result of a laminate that resists tearing when stretched.
Henke discloses all aspects of the claimed invention with the exception of an area ratio between the stretched portions and the non-stretched portions being in the range of 1:0.5 to 1:3. Henke shows in figure 5 that the stretched portions 302 are 
With respect to claim 2, the ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate of Henke is 0.16 (N/30 mm · gsm), which is more than 0.15.
With respect to claim 3, Henke discloses the identical chemical and structural limitations of the claimed invention, and therefore the laminate of Henke will inherently exhibit the same physical properties as the claimed invention. Therefore, the laminate of Henke will inherently remain free of a hole 60 minutes after baby oil is dropped on its surface. Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the laminate of Henke resistant to forming a hole 60 minutes after baby oil is dropped on its surface to achieve the predictable result of making the laminate impervious to baby oil, a substance likely to come into contact with the laminate during diapering of a baby.
With respect to claim 4, the olefin-based resin layer 2 and 4 is arranged on both sides of the elastomer layer 3, as shown in figure 1.
With respect to claim 5, the olefin-based resin layer contains a non-elastomeric olefin-based resin, as disclosed in paragraph [0037].
With respect to claim 6, the content of the non-elastomeric olefin-based resin does not include any other material, and therefore is 100%, as disclosed in paragraph [0037]. Henke further discloses in paragraph [0038] that the olefin-based resin layer can comprise less than 15% of an additive, and therefore the olefin-based resin content is in the range of 85-100%, a range that anticipates the range of 95-100%.
With respect to claims 7 and 12, Henke disclose all aspects of the claimed invention with the exception of high-density polyethylene. Henke discloses in paragraph [0037] that the olefin-based resin is polyethylene, but remains silent as to the density. Examiner takes official notice that high-density polyethylene is commonly known in the art as a suitable material for a stretchable laminate. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the polyethylene of Henke high-density polyethylene to achieve the predictable result of an olefin-based resin having sufficient strength to withstand activation and stretching.
With respect to claim 9, the olefin-based elastomer comprises butadiene, which is an α-olefin-based elastomer.
With respect to claim 10, the olefin-based resin layer contains a non-elastomeric olefin-based resin, as disclosed in paragraph [0037].
With respect to claim 11, the content of the non-elastomeric olefin-based resin does not include any other material, and therefore is 100%, as disclosed in paragraph [0037]. Henke further discloses in paragraph [0038] that the olefin-based resin layer can comprise less than 15% of an additive, and therefore the olefin-based resin content is in the range of 85-100%, a range that anticipates the range of 95-100%.
With respect to claim 14, the stretched portions and non-stretched portions are alternately arranged, as shown in figure 5. 
With respect to claims 16-18, the present claims are drawn to an article of manufacture, a stretchable laminate. The claim limitations describing the method for forming the stretchable laminate are considered to be product-by-process limitations that are considered merely for the structure they provide to the article. Since Henke discloses all the structural limitations of the present claims, Henke anticipates the claims as presently written.
With respect to claim 20, the olefin-based elastomer comprises butadiene, which is an α-olefin-based elastomer.
With respect to claim 22, the stretched portions and non-stretched portions are alternately arranged, as shown in figure 5.
With respect to claims 24-26, the present claims are drawn to an article of manufacture, a stretchable laminate. The claim limitations describing the method for forming the stretchable laminate are considered to be product-by-process limitations that are considered merely for the structure they provide to the article. Since Henke discloses all the structural limitations of the present claims, Henke anticipates the claims as presently written.
With respect to claim 27, the stretchable laminate is subjected to pre-stretching, in that it is applied to an article in the stretched state, as disclosed in paragraph [0082].
With respect to claims 28 and 29, Henke discloses all aspects of the claimed invention with the exception of the pre-stretching being partial stretching with a stretching ratio of 100% to 900%. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to partially pre-stretch the laminate of Henke with a stretching ratio of 100% to 900% to achieve the predictable result of a laminate that is held under sufficient tension during attachment to an article to create enough tension to provide the article with a snug, but not binding, fit.
With respect to claim 30, the stretchable laminate is used in a sanitary article, as shown in figure 6. 
With respect to claim 31, Henke discloses an article, as shown in figure 6, comprising the stretchable laminate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 3,265,765 discloses an olefin-based elastomer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781